DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2020/0176739 to You et al.) in view of Faulkner (US Patent No. 6,265,666 to Faulkner et al.).
	Regarding Claims 1 and 5, You teaches:
a battery pack for use in a vehicle comprising an enclosure assembly including a tray and a cover (Fig. 3, para 0004)
a battery array comprising battery modules 100
busbars 500 positioned relative to the battery array (para 0051)

    PNG
    media_image1.png
    664
    642
    media_image1.png
    Greyscale

	You does not teach:
a retainer clip including a pair of retention legs that receive the busbar, a first positioning leg that contacts the cover, and a second positioning leg that contacts the battery array
	Faulkner, however, from the same field of invention, regarding a busbar housing and support system, teaches a busway section that clips at least one busbar to support it, wherein the section 120 for supporting the busbar(s) and for attaching the support structure 100 to a larger housing (Fig. 2, column 5 lines 45-60).

    PNG
    media_image2.png
    504
    825
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a clip like that taught in Faulkner to the system of You, such that the first positioning legs were abutting the cover of the enclosure assembly and the second positioning legs were abutting at least some part of the battery array, with the motivation to support the bus bars within an I-beam like clip so as to stabilize the busbars from external shocks.
	Regarding Claim 10, Faulkner renders obvious:
wherein each retention leg of the pair of retention legs includes an outer curved head that extends about at least a portion of an outer circumference of the busbar(s), and wherein such 
	Regarding Claims 11, 15-17, You teaches:
a battery pack comprising a first battery array and a second battery array (Fig. 3)
a busbar assembly configured to electrically connect the first and second battery arrays (Fig. 3)
wherein, in some embodiments, the busbar assembly includes first and second terminal caps 300A with a busbar 500a extending between the first and second terminal caps (Fig. 6, para 0053)
	You does not teach:
a retainer clip affixed to the busbar and configured to secure the busbar relative to the first and second battery arrays
	Retainer clips and supports were known in the art. Faulkner, however, from the same field of invention, regarding a busbar housing and support system, teaches a busway section that clips at least one busbar to support it, wherein the section includes a pair of retention legs pressing against the busbar(s) that are perpendicular to a base, what can be described as a first positioning leg that protrudes transversely from the base and a second positioning leg that protrudes transversely from the base with horizontal flanges 120 for supporting the busbar(s) and for attaching the support structure 100 to a larger housing (Fig. 2, column 5 lines 45-60), wherein the retainer legs are “flanked” or opposed on two opposite sides by the positioning legs. It would have been obvious to one of ordinary skill in the art to provide a clip like that taught in Faulkner to the system of You, such that the first positioning legs were abutting the cover of the enclosure assembly and the second positioning legs were abutting at least some part of the battery array, with the motivation to support the bus bars within an I-beam like clip so as to stabilize the busbars from external shocks.
	Regarding Claim 18
wherein first and second terminals extend between the terminal caps and the array terminals (para 0053)
	Regarding Claim 19, You does not teach:
a second retainer clip
Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Faulkner renders obvious systems with a plurality of clips (see Fig. 1) in order to extend over an arbitrary distance between connections.
	Regarding Claim 20, You teaches:
wherein the busbar assembly is part of the system as a whole, and therefore part of an electrical distribution system within the broadest reasonable interpretation of that phrase

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over You (US 2020/0176739 to You et al.) in view of Faulkner (US Patent No. 6,265,666 to Faulkner et al.), in further view of Kang (CN 203070800 to Kang et al., copy and machine English translation are provided by the Office).
	Regarding Claims 2, You and Faulkner do no teach:
wherein the busbar is copper with a silicone cover
	Kang, however, teaches a busbar support duct wherein the copper busbar (para 0004) is coated in silicone rubber (para 0009) in order to improve its fire resistance and safety against shorts (para 0014). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide copper busbars connecting the battery modules with silicone coatings in order to improve the safety and resilience of the high voltage busbars.

Claims 3-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2020/0176739 to You et al.) in view of Faulkner (US Patent No. 6,265,666 to Faulkner et al.), in further view of Lucas (US Patent No. 3,315,132 to Lucas) and/or Nohara (US 2013/0126204 to Nohara).
	Regarding Claims 3-4, You and Faulkner do not teach:
wherein the retainer clip is made of nylon
	Nylon, however, was a common material for use in busbar frames known in the art. Lucas, for example, teaches nylon in a busbar frame (column 2 line 47) as does Nohara, indicating that it has high heat-resistance and is insulating (para 0053). It would have been obvious to one of ordinary skill in the art to use a resistant, insulating material like nylon, since it was already known in the art as suitable for use in busbar frames. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2020/0176739 to You et al.) in view of Faulkner (US Patent No. 6,265,666 to Faulkner et al.), in further view of Johnson (US Patent No. 5,785,542 to Johnson).
	Regarding Claims 7-8, You and Faulkner do not teach:
securing the busbar by a tape to the retainer clip
	Johnson, however, from the same field of invention, regarding busbar supports, teaches using double stick adhesive tape, conventionally known and commercially available, for attaching busbars to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to use tape to secure the busbar(s) in the system of You modified by Faulkner, with the motivation to provide insulation and greater adhesive stability between the busbar and the supportive clip. 
	Regarding Claim 9, Faulkner teaches:
projections extending out from the retention legs to secure the busbar(s), and which might be described as “tongues,” absent further structural definition and/or relation (see Fig. 2)
since it was obvious to wrap the busbar in double-sided tape, as described above with respect to claims 7-8, then such tape would hold a “tongue” of the retainer clip in Faulkner against the busbar(s)
	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a retaining clip having 1) a pair of retention legs 2) a first positioning leg that contacts the cover 3) a second positioning leg that contacts the battery array 4) the retention legs protruding perpendicularly from a base 5) the positioning legs protruding transversely from the base 6) and a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0290558
US 2016/0336688
US 2017/0298909
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723